Citation Nr: 0109228	
Decision Date: 03/28/01    Archive Date: 04/03/01

DOCKET NO.  99-23 825A	)	DATE
	)
	)
THE ISSUE

Whether there was clear and unmistakable error in that 
portion of an October 1983 decision of the Board of Veterans 
Appeals (Board) which denied the claim for service connection 
for bilateral foot disability other than callouses. 

(The issue of whether there was clear and unmistakable error 
in that portion of an October 1983 decision of the Board of 
Veterans Appeals which denied the claim for an increased 
rating for the residuals of a linear scar, right upper eyelid 
is the subject of a separate decision by the Board.)


REPRESENTATION

Moving Party Represented by:  Disabled American Veterans


APPEARANCE AT ORAL ARGUMENT

Movant


ATTORNEY FOR THE BOARD

Linda Anne Howell, Counsel
INTRODUCTION

In a September 1996 decision, the Board determined that an 
October 1983 Board decision which, in part, denied service 
connection for a bilateral foot disability other than 
callouses was not subject to revision on the basis of CUE.  
See Smith v. Brown, 35 F.3rd 1516, 1523 (Fed. Cir. 1994).  
Thereafter, the veteran appealed the Board's September 1996 
decision to the United States Court of Appeals for Veterans 
Claims (formerly the United States Court of Veterans Appeal) 
(the Veterans Claims Court).   By order entered in September 
1999, the Veterans Claims Court, citing a change in law, CUE 
Act, Pub. L. No. 105-111, § 1(b)(1), 111 Stat. 2271, 2271-72 
(1997) (codified at 38 U.S.C. § 7111), vacated and remanded 
this matter to the Board.


DECISION TO VACATE THAT PORTION OF THE OCTOBER 1983 DECISION 
OF THE BOARD OF VETERANS' APPEALS WHICH DENIED SERVICE 
CONNECTION FOR BILATERAL FOOT DISABILITY OTHER THAN CALLOUSES  

A decision by the Board of Veterans' Appeals (Board) is 
subject to revision on the grounds of clear and unmistakable 
error (CUE).  38 U.S.C.A. § 7111(a) (West Supp. 2000).  
Review to determine whether CUE error exists in a final 
decision may be initiated by the Board, on its own motion, or 
by a party to that decision.  38 U.S.C.A. § 7111(c) (West 
Supp. 2000); 38 C.F.R. § 20.1400 (2000).  In this case, the 
veteran contends that the Board committed CUE in its October 
1983 decision as it related to the claim of entitlement to 
service connection for pes planus.  

During the course of review of the veteran's CUE motion , the 
undersigned has determined that the Board in October 1983 
failed to render a final decision on the  veteran's appeal 
from the denial of service connection for callouses of the 
feet.  Specifically, the record shows that the veteran filed 
a claim for "foot problems" in January 1981.  By rating 
decision dated in August 1981, the RO denied service 
connection for "callouses of the feet."  In September 1981, 
the veteran was notified that: 

"[I]t was held that your callouses of feet were 
not incurred in or aggravated by your service, 
having existed prior to service.  Any treatment in 
service is considered a remedial measure.  There is 
no record of any disease or injury in service which 
caused the aggravation.  "

After the veteran filed a timely notice of disagreement, he 
was furnished with a statement of the case on, among other 
issues, service connection for a foot condition identified as 
callouses.  In its October 1983 decision, the Board denied 
service connection for pes planus and the residuals of a foot 
injury.  The Board did not, however, address the issue of 
service connection for callouses of the feet.  

Callouses of the feet, pes planus (flat feet) and the general 
claim of residuals of a foot injury are separate and distinct 
disorders.  See Ephraim v. Brown, 82 F.3d 399 (Fed. Cir. 
1996); Best v. Brown, 10 Vet. App. 322 (1997).  The issues of 
pes planus and the residuals of a foot injury had never been 
adjudicated by the agency of original jurisdiction and, 
therefore, the Board was jurisdictionally barred from 
adjudicating these claims.  See 38 U.S.C.A. § 7104; Bernard 
v. Brown, 4 Vet. App. 384, 391-94 (1993); VAOPGCPREC 16-92 
(57 Fed. Reg. 49,747 (1992).  Further, the undersigned finds 
that the veteran was prejudiced by the Board's actions as he 
was never provided notice or opportunity to be heard on the 
question of his entitlement to service connection for pes 
planus or residuals of a foot injury.  Accordingly, that 
portion of the October 1983 Board decision that denied 
service connection for pes planus and residuals of a foot 
injury is vacated.  38 C.F.R. § 20.904 (2000)

It is evident that a clear mistake was made in the October 
1983 Board decision.  Specifically, the Board failed to 
decide the only issue, entitlement to service connection for 
callouses of the feet, which had been procedurally developed 
for appellate consideration and decided issues which had not 
been procedurally developed for appellate consideration.  As 
there has been no final Board decision on the issue of 
entitlement to service connection for callouses of the feet, 
the provisions relating to CUE in Board decisions are 
inapplicable.  See 38 C.F.R. 
§§ 20.1400-20.1411 (2000).  As the veteran's appeal is 
pending, he will be afforded the benefit of readjudication of 
his appeal under the provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000), which among other things, redefined the obligations 
of the Department of Veterans Affairs (VA) with respect to 
the duty to assist.  In a separate decision, the Board will 
address the veteran's pending appeal on the issue of 
entitlement to service connection for callouses of the feet.  


ORDER

That portion of the October 1983 Board decision which denied 
service connection for bilateral foot disability other than 
callouses is vacated and the motion for revision of this 
portion of the October 1983 decision on the basis of CUE is 
dismissed.



		
	CONSTANCE B. TOBIAS
Member, Board of Veterans' Appeals






- 4 -


